         Case 2:21-cv-00369-JAD-VCF Document 30 Filed 09/15/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 Anthony Prentice (a.k.a. Ammianus                     Case No.: 2:21-cv-00369-JAD-VCF
   Pompilius),
 4
          Plaintiff
 5                                                              Order Permitting
   v.                                                         Withdrawal of Motions
 6
   Charles Daniels, et al.,                                      [ECF Nos. 3, 4, 27]
 7
          Defendants
 8

 9        Plaintiff Anthony Prentice moves to withdraw his motions for injunctive relief as moot.

10 With good cause appearing, IT IS HEREBY ORDERED that the request to withdraw these

11 motions [ECF No. 27] is GRANTED; Prentice’s Emergency Motion for Preliminary Injunction

12 and Temporary Restraining Order [ECF Nos. 3, 4] is DEEMED WITHDRAWN.

13

14                                                     ___________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
15                                                                    Dated: September 15, 2021

16

17

18

19

20

21

22

23
